 

[image_001.jpg] 

 

May 2, 2016

 

David Miller

4206 Hartfield Court

Westlake Village, CA 91361

 

Re: Offer of Employment

 

Dear David:

 

NTN Buzztime, Inc. (“Buzztime”) is pleased to offer you the position of Sr. VP,
Marketing, reporting to Ram Krishnan, Buzztime’s Chief Executive Officer. We are
all excited about having you join the company. You will be responsible for the
company’s Brand, Business and Consumer Marketing and any other duties assigned
by the CEO. Your anticipated start date will be Monday, May 16, 2016. This offer
and your employment relationship will be subject to the terms and conditions of
this letter and the final approval of the Board of Directors and the Nominating
and Corporate Governance/Compensation Committee.

 

Upon starting your employment, your salary will be $8,461.53 per pay period
($220,000.00 annualized). All salaries have applicable withholdings, are paid
bi-weekly and in accordance with Buzztime’s normal payroll practices. Future
adjustments in compensation, if any, will be made by Buzztime in its sole and
absolute discretion. This position is exempt, therefore you will not receive
overtime pay if you work more than (8) hours in a workday or (40) hours in a
workweek.

 

You will be eligible to participate in a personal incentive plan (“the Incentive
Plan”) for the calendar year of 2016. The specifics of this Incentive Plan will
be determined in the company’s discretion and presented to you for your
signature after approval of its terms by the Nominating and Corporate
Governance/Compensation Committee. The Incentive Plan will provide that you are
eligible to earn up to 30% of your base salary (pro-rated in 2016) upon your
achievement of personal and corporate goals.

 

Subject to Buzztime’s Board of Directors’ approval, on your start date you will
be granted incentive stock options (to the fullest extent allowed under current
legal limitations) to purchase 500,000 shares of Buzztime’s common stock in
accordance with the NTN Buzztime, Inc. 2010 Employee Stock Option Plan (the
“Plan”) and related option documents. Notwithstanding any terms of the Plan to
the contrary, your stock options will be priced at the closing price on the date
you commence employment with the company. All vesting calculations shall be
based on the date of commencement of your employment. All options will vest over
a period of four (4) years beginning on the first anniversary of your employment
and expire at the end of ten (10) years in accordance with the terms of the
Plan.

 

You will also be eligible for all benefits available to other full-time Buzztime
employees, in accordance with Buzztime’s benefit plan documents. Such benefits
include participation in Buzztime’s medical, dental, vision, life and other
group insurance programs on the first of the month following your hire date and
participation in Buzztime’s 401(k) plan with enrollment occurring monthly
(following the eligibility entry service requirement of 250 hours and 3 months
service). Buzztime reserves the right to change or eliminate these benefits, or
the policies governing them, on a prospective basis at any time.

 

Your employment with Buzztime will be “at-will.” This means your employment is
not for any specific period of time and can be terminated by you or by Buzztime
at any time. In addition, Buzztime reserves the right to modify your title,
duties or reporting relationship. Any change to the at-will employment
relationship must be by a specific, written agreement signed by you and
Buzztime’s Chief Executive Officer.

 

This offer is contingent upon the following:

 

- Signing Buzztime’s Ethics Policy (See enclosed);

 

 

 

 

[image_001.jpg] 

 

- Compliance with federal I-9 requirements (please bring suitable documentation
with you on your first day of work verifying your identity and legal
authorization to work in the United States);

 

- Satisfactory completion of a background investigation to include criminal,
credit, education verification, employment verification and reference checks;

 

- Signing Buzztime’s Arbitration Agreement (See enclosed);

 

- Signing Buzztime’s Confidentiality and Inventions Agreement (See enclosed);

 

 

This letter and the enclosures, including the Ethics Policy, Arbitration
Agreement and Confidentiality and Inventions Agreement makes up the entire
agreement between you and Buzztime relating to your employment and supersedes
all other agreements, understandings, and representations on this subject. This
letter may not be modified or amended except by a specific, written agreement
signed by you and Buzztime’s Chief Executive Officer.

 

This offer will expire on May 6, 2016. To indicate your acceptance of Buzztime’s
offer of the terms and conditions set forth in this letter, please sign and date
this letter no later than May 6, 2016 in the space provided below and it will be
routed back to HR via EchoSign.

 

We are excited to have you join the team and become a critical part of our
executive team and our future. I look forward to having you join us.

 

Sincerely,

 

/s/ Ram Krishnan   Ram Krishnan   Chief Executive Officer  

 

* * *

 

I have read this offer letter in its entirety and agree to the terms and
conditions of employment. I understand and agree that my employment with
Buzztime is at-will, which means either you or Buzztime may terminate the
employment relationship at any time with or without cause or advance notice.

 

May 3, 2016   /s/ David B. Miller Date   David Miller

 

 

 

 

 

